Title: To Benjamin Franklin from [David Hartley?], 13 February 1778
From: Hartley, David
To: Franklin, Benjamin


This document is baffling. Other transcripts of Hartley’s letters, in the same hand and the same repository, have attributions to him; this one has not. But attributing it to any one else seems out of the question. The opinions expressed, when intelligible, are certainly Hartley’s; and who except him would have made the reference to Thornton? The difficulty is that he was not normally obscure, and much of this letter is impossible to follow. It opens lucidly enough. Then odd words and turns of phrase begin to creep in, along with a labored irony that was not at all Hartley’s style; and toward the end come sentences that are hard to understand. Poor transcribing can scarcely account for all of them, yet we must assume that they are a mangling of what Hartley wrote.
 
Dear Sir,
London feb 13 1778
As a Correspondence is opened between us and not disapproved as far as relates to any points that may bring peace I wish to avail myself of it. You are very good in considering the delicacy of my Situation in this Country. We on this side of the water are more embarassed in writing than any person on yours need to be. I am not entitled here to say (whatever my Opinion may be) this is a Ministerial war and not a national war or that the resentment of the people at large is not Stirred up as it was in 1739 and in 1756 against the Spaniards and french. A Crown lawyer might call thereof aiding comforting etc. against but as I wish to cultivate conciliatory opinions which neglected to abate animosities I must still say that I do hope and believe . . . that there is a disposition to peace in the hearts of the people on both sides of the water. I think the great obstacle in this Country, is the Question of Independence. We are to have the Minister’s propositions in Parliament for peace on tuesday next, which probably will not be upon the ground of Independence. If any other person should make a proposition recommending independence It must be combined with a compact of trade as a compassion [compensation] on the other side. I can only entreat as I have often done Let nothing persuade America to throw themselves into the Arms of france. France has no effection for America nor have they shewn any when the alarms of America were at the greatest. We are very confidently told in this Country that a treaty was signed between france and America in December last. I hope that it is not so, for I still would wish to keep my eye upon reconciliation and peace. We have every day some new reports which are very frequently circulated by Authority to suit the Question of the day. We were told not long since that the Congress has come to a division on the point of Independence which was carried only by one in support of it. We are now told on the other hand that the Ministry have sent some agents to the Commissioners at Paris to sound for a treaty and that they bring word that nothing short of independence would do. You may suppose that those amongst us who follow steady opinion are not to be blown about by every wind of doctrine. But still these vicissitudes have great influences. America and its objects are at such a distance that the best informed are in a manner still in the dark, for which reason what I have allways coveted is information in general. But of the general treasure of Information there is allways something to be found for use in almost every case. We were told last year that it was impossible for the Americans to raise an Army because the price of recruits was £30 Sterling per Man. An American news paper might have ascertained such a point but the time is soon past. Sufficient for the day is the idle table [talk] thereof. I wish you could find any body who could send to me by any accidental Conveyances American papers or votes or any written information of important or even less important facts such as you may judge proper to communicate. They need not be subscribed by any Name. My most ardent wishes are for the peace and welfare of both Countries. Whilst I am writing I have received news of a Declaration of Congress 29 Dec. 1777 for independence absolute. Is this true? There is one point upon which I would speak plainly one word tho you may probably have heard my Sentiments upon it by Mr. Thornton. America at first thought this war to be a Ministerial not a national war. Now they are given to understand that it is the Kings personal war. Who are the authors of this report? it can only be the Ministry. They go about whispering and hinting and conveying that this is a cruel and ruinous war that they heartily wish for peace. But It is a case truly deserving pity that a Ministry and all their dependants should be compelled by irresistable influences to put many thousands into their pockets by a war which [is] contrary to their principles and inclinations. We have an Army of Contractors as numerous as General Howe’s Army at Philadelphia (the [though] better fed and cloathed). They are sinking under their profits of their contracts. They are groaning for relief. They wish for nothing so ardently as for peace to their Country and a modest competence and Philosophical Mediocrity for themselves. But what can they do? There is one inflexible Personage whom they very shrewdly point at. I rest the Question upon the evidence, the parties conveying this hint are evidently interested. They are the only persons having the only access to make their own representations both to and from that quarter. By this Suggestion they secure profit and would transfer odium. The king can have no information but thro his Ministers and their agents. They may ascribe what no one can contradict but upon presumptive proofs. The prescriptions indeed are my answerable and it is but justice to any character to construe it according to the irresistable presumptions of uniformity. There never existed two characters in human life so totally reverse to each other as Phil. 2d and G3. The later ought not therefore upon whispeers to be presumed to be the Phil: of the present age. Let this go to America.
 
Notation: To BF feb 13 1778
